DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-12, 15-16, and 18-23 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-3, and 6 are amended.  Claims 13-14, and 17 are cancelled. Claims 19-23 are new.

Response to Amendment
	The amendments filed on 20 Jan. 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claims 16 under 35 USC 112(a) because the specification while being enabling for imaging alpha synuclein and/or Abeta deposits by introduction into a mammal a detectable quantity of a pharmaceutical composition containing a compound of claim 12, does not reasonable provide enablement imaging alpha synuclein and/or Abeta deposits by introducing into a mammal a detectable quantity of a pharmaceutical composition containing a compound of claims 1 is withdrawn.
	In view of Applicants amendments, the rejection of claim 1 under 35 USC 112(b) as being indefinite is withdrawn.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-4, 6-12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAS Reg. No. 1923243-68-8 (STN International; entry date 6 Jun. 2016), in view of Frank et al. (J. Label Compd Radiopharm.; published 2007) for the reasons cited in the Office action filed on 20 Aug. 2021.

Applicants Arguments
	Applicants assert that Frank does not disclose a compound of formula (I) labeled with a radionuclide selected from 3H, 11C, and 18F.  Instead Frank is a general overview of radiotracers and one or ordinary skill in the art would not have been motivated by Frank to label the compound of CAS when neither reference teaches the use of the compound in a context taught by Frank for radiolabeling.

Applicant's arguments filed 20 Jan. 2022 have been fully considered but they are not persuasive. CAS Reg No. 1923243-68-8 discloses 
    PNG
    media_image1.png
    218
    414
    media_image1.png
    Greyscale
 supplied by aurora fine chemicals.  Tritium is a naturally occurring radioisotope.  Any sample of CAS Reg No. 1923243-68-8 would have been expected to contain at least one compound wherein either A, B, R1, or R2 is tritiated. A recognized advantage is one of the strongest reasons to combine.  Frank teaches that 11C and 3H-labeled compounds advantageously enable determining pharmaceutical use by determining receptor distribution.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the CAS Reg No. 1923243-68-8 compound by substituting the methoxy with [11C]CH3O- or [3H]CT3O- in .  

Claims 1-3, 5-8, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deka et al. (WO 2014/207508 A1; published 31 Dec. 2014), in view of Patani et al. (Chem. Rev.; published 1994) and Frank et al. (J. Label Compd Radiopharm.; published 2007) for the reasons cited in the Office action filed on 20 Aug. 2021.

Applicants Arguments
Applicants assert that Patani lists among 11 other moieties as possible bioisosteric replacements for the amide bond, a sulfonamide which is present in Deka.  Deka fails to teach or suggest that the Deka compound binds to alpha-synuclein and/or Aβ.  One of ordinary skill in art would not be motivated by Patani to replace the sulfonamide of the Deka compound to arrive at the claimed compounds when the biological activity described for the Deka compound is altogether different from the activity of the claimed compounds as to have no indication of the role of the sulfonamide in such different biological activity.  One of ordinary skill in that would have no reasonable expectation of success that such a replacement would mimic alpha synuclein and/or Aβ activity.  There is nothing in Deka to motivate one of skill in the art to isotopically label such compounds.

Applicant's arguments filed 20 Jan. 2022 have been fully considered but they are not persuasive. Deka is not being used to teach compounds that bind to alpha synuclein and/or Abeta deposits.  Instead Deka is being used to teach a compound of instant formula I.  In Deka, the compounds are useful for targeting metabolic disorders related to insulin resistance.  At pg. 8, Deka teaches radioisotopes including 3H, 11C, and 18F. Patani teaches and motivates that amide as a sulfonamide bio-isostere.  At table 48, Patani includes only 11 sulfonamide bio-.


Claims 1-4, 6-12, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt-Willich et al. (US 2011/0250135 A1; published 13 Oct. 2011), in view of Frank et al. (J. Label Compd Radiopharm.; published 2007) and CAS Reg No. 1923243-68-8 (STN International; entry date 2 Jun. 2016) for the reasons cited in the Office action filed on 20 Aug. 2021.

Applicants Arguments
	Applicants assert that one of skill in the art would have no expectation of success that the CAS compound would perform the same as compounds of Schmitt merely because both share a piperazine when the compounds differ from one another in many other ways that may confer unique imaging activity of the Schmitt compounds.

Applicant's arguments filed 20 Jan. 2022 have been fully considered but they are not persuasive. The Schmitt-Willich compound and the CAS Reg No. 1923243-68-8 compound share structural similarity.  If the prior art species is structurally similar to that claimed, one of ordinary skill in the art would have the expectation that structurally similarly species will have similar properties.  See Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904.  It would have been obvious to person of ordinary skill in the art before the effective filing date to modify the .

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, claim 21 requires that R1 is optionally substituted by cyano and claim 22 requires that R2 is optionally substituted by halogen, etc.  The term optional means available to be chosen but not obligatory.  It is not clear if claims 21 and 22 further limit claim 19, as required by 35 USC 112(d), in the case where R2 is not cyano or halogen, etc.

Claim Rejections - 35 USC § 103
s 1-4, 6-8, 11, 15, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2013/0164259 A1; published 27 Jun. 2013; see attached 892), in view of Frank et al. (J. Label Compd Radiopharm.; published 2007).

	Cheng et al. teach 1,4-substituted piperazine derivatives and methods of use thereof (see title). Cheng et al. teach that the compounds are for treating or preventing a viral infection or a virus related disorder in a patient (see [0001]).  Cheng et al. teach compounds of formula (I) (see [0010]-[0016]).  Cheng et al. teach that the atoms may be in their natural isotopic abundance, or one or more atoms may be artificially enriched in a particular isotope having the same atomic number predominantly found in nature (see [0060]).  Cheng et al. disclose compounds 6  
    PNG
    media_image2.png
    239
    215
    media_image2.png
    Greyscale
 (IC50=3 µM) and 12 
    PNG
    media_image3.png
    243
    230
    media_image3.png
    Greyscale
 (IC50=1 µM; see pgs 16, 18, [0212]). These compounds 3-alkyl (isopropyl); R1=pyrizinyl; and R2= pyridinyl substituted by F (halogen) or phenyl substituted by F (halogen).  Cheng et al. teach a pharmaceutical composition comprising a pharmaceutically acceptable carrier (see [0020]).  
	Cheng et al. do not disclose a compound of instant formula I wherein either A, B, R1 or R2 is labeled with a radionuclide selected from 3H, 11C, and 18F.  Cheng et al. do not teach a compound of instant formula (I) wherein R1 is optionally cyano.
Frank et al. teach the imaging continuum (see title).  Frank et al. teach that PET biomarkers dramatically enhanced applied research for detecting pathophysiology and assessing mechanisms of action and clinical benefits of experimental treatment.  Conversely, enabling real-time studies of receptor and pathways especially in the living human brain and tumors enhanced development and validation of preclinical in vivo and in vitro models of human disease.  Molecular imaging is well suited to these applications (see pg. 746).  Frank et al. teach 11carbon in molecular imaging.  Labeling was mainly by methylation on nitrogen and oxygen nucleophiles (see pgs. 747-750).  Frank et al. teach the evolution of radiolabeled molecules for pre-clinical imaging (see pg. 757).  These methods dictated the types of radionuclides (3H) for labeling (see pg. 757).  Frank et al. teach static imaging of radiolabeled biomolecules and drugs.  Autoradiographic localization of labeled biomolecules therefore reflects the behavior of corresponding non-radioactive biomolecules (see pg. 757).  Frank et al. teach 18F (see abstract, pg. 747-758).  Frank et al. teach that 11C-labeled cyanide and carbon monoxide are examples of precursors that can be obtained with high specific activity (see pg. 749).  Frank et al. disclose Ar11CN (see Fig. 3). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compounds of Cheng et al. by substituting one H, C, or F with 3H, 11C, or 18F as taught by Frank et al. because it would advantageously enable imaging viral infection or related disorders or determining its receptor binding properties or provide an equivalent 1, or R2 is tritiated.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound Cheng et al. by incorporating a [11C]cyano at instant R1 because it would advantageously enable PET tracer with high specific radioactivity.  There would have been a reasonable expectation of success because Cheng et al. teach that the substituents at R3 are widely variable.


Claims 1-4, 6-8, 11, 15, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2013/0164259 A1; published 27 Jun. 2013; see attached 892), in view of Frank et al. (J. Label Compd Radiopharm.; published 2007), in further view of Zhang et al. (J. Label. Compd Radiopharm.; published 4 Sep. 2017; see attached 892).

	Cheng et al. teach as discussed above.
	Cheng et al do not further teach a compound of instant formula (I) wherein R2 and A are labeled with 3H or wherein R2 and B are labeled with 3H.
	Frank et al. teach as discussed above.
	Zhang et al. teach the preparation of tritium-labeled PF-622, a novel fatty acid amide hydrolase inhibitor (see title).  Zhang et al. teach that teach that tritium labeling of both N-substituents of the urea moiety helped us to determine whether the inhibitor PF-622 is reversible or irreversible and which moiety of the molecule is bound to the enzyme if it is reversible (see 
    PNG
    media_image4.png
    171
    189
    media_image4.png
    Greyscale
 and 
    PNG
    media_image5.png
    187
    197
    media_image5.png
    Greyscale
 (see Fig. 1).  Zhang et al. teach that several effective metal catalysts were developed for fast tritium labeling of drugs, such as H-T exchange and tritiodehalogenation (see pg. 608).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compounds of Cheng et al. by further incorporating a radionuclide labels at the R2 and A or the R2 and B of instant formula (I) as taught by Cheng et al., Frank et al., and Zhang et al. because it would advantageously enable determining the mechanism of binding and/or which moiety is bound.



Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618